



AMENDED AND RESTATED FOURTH AMENDMENT TO LEASE AGREEMENT
THIS AMENDED AND RESTATED FOURTH AMENDMENT TO LEASE AMENDS, RESTATES AND
SUPERSEDES IN ITS ENTIRETY THAT CERTAIN FOURTH AMENDMENT TO LEASE DATED AS OF
AUGUST 22, 2019, BY AND BETWEEN TENANT (AS DEFINED BELOW) AND LANDLORD (AS
DEFINED BELOW).
THIS AMENDED AND RESTATED FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth
Amendment”) is made as of October 30, 2019, and effective as of August 22, 2019,
by and between ARE-SD REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and MIRATI THERAPEUTICS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant entered into that certain Lease Agreement dated as of
June 4, 2014, as amended by that certain First Amendment to Lease Agreement
dated as of March 23, 2017, as further amended by that certain Second Amendment
to Lease Agreement dated as of April 5, 2018, and as further amended by that
certain Third Amendment to Lease Agreement dated as of August 2, 2018 (as
amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 24,033 rentable square feet (“Premises”) in a
building located at 9393 Towne Centre Drive, San Diego, California. The Premises
are more particularly described in the Lease. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.
B.    As of the effective date of this Fourth Amendment, Tenant entered into a
new lease with an affiliate of Landlord pursuant to which Tenant is leasing
space at that certain building located as 3545 Cray Court, San Diego, California
(“New Lease”).
C.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to provide for the acceleration of the expiration date of the term of the
Lease in connection with the commencement of the New Lease.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Term. Notwithstanding anything to the contrary contained in the Lease, the
expiration date of the term of the Lease shall occur on the date that is 20 days
after the Commencement Date (as defined in the New Lease) of the New Lease
(“Termination Date”). Notwithstanding the foregoing, if the New Lease terminates
prior to the Commencement Date (as defined in the New Lease) of the New Lease
such that the Commencement Date (as defined in the New Lease) of the New Lease
never occurs, this Fourth Amendment shall, except with respect to Section 4
below, be null and void and of no further force or effect, the expiration date
of the Lease shall be July 31, 2020.

2.
Base Rent. Tenant shall continue to pay, through the Termination Date, all
amounts due and owing under the Lease including, without limitation, Base Rent
and Operating Expenses as provided under the Lease.

3.
Termination and Surrender. Tenant shall voluntarily surrender the Premises on or
before the Termination Date. Tenant agrees to cooperate reasonably with Landlord
in all matters, as applicable, relating to (i) surrendering the Premises in
accordance with the surrender requirements and in the condition required
pursuant to the Lease, and (ii) all other matters related to restoring the
Premises to the condition required under the Lease. Notwithstanding anything to
the contrary contained in the Lease, Tenant shall not be required to remove any
Alterations or other improvements existing



732844758.8    1    mrtxamended_image1a03.jpg [mrtxamended_image1a03.jpg]

--------------------------------------------------------------------------------





in the Premises as of the date of this Fourth Amendment on or before the
Termination Date. If Tenant, within the last 60 days of the Term, delivers a
written inquiry to Landlord regarding Landlord’s plans to demolish the Building,
Landlord shall, within 10 days after receipt of such inquiry, inform Tenant
whether Landlord plans to demolish the Building following the Termination Date.
If Landlord informs Tenant pursuant to the preceding sentence that Landlord
plans to demolish the Building following the Termination Date, Tenant shall,
notwithstanding anything to the contrary contained in Section 28 of the original
Lease, not be required to perform any repairs or restoration of the Premises
upon the expiration or earlier termination of the Term, provided, however, that
nothing herein shall in any way affect Tenant’s obligations under the Lease with
respect to Hazardous Materials or Tenant’s Surrender Plan. After the Termination
Date, Tenant shall have no further rights of any kind with respect to the
Premises. Notwithstanding the foregoing, those provisions of the Lease which, by
their terms, survive the termination of the Lease shall survive the surrender of
the Premises and termination of the Lease provided for herein. Nothing herein
shall excuse Tenant from its obligations under the Lease prior to the
Termination Date.
4.
Temporary Expansion Premises.

a.    Second Floor. Commencing on the effective date of this Fourth Amendment
(the “Second Floor Temporary Premises Commencement Date”), and continuing until
the “Temporary Premises Expiration Date,” which shall be the later of (x) the
Termination Date, and (y) if the New Lease terminates prior to the Commencement
Date, July 31, 2020, Landlord shall lease to Tenant and Tenant shall lease from
Landlord the entire second floor of that certain building at the Project located
at 9363 Towne Centre Drive, San Diego, California (the “9363 Building”),
consisting of approximately 22,105 rentable square feet and as more particularly
shown on Exhibit A attached hereto (the “Second Floor Temporary Premises”). The
period commencing on the Second Floor Temporary Premises Commencement Date
through the Temporary Premises Expiration Date may be referred to herein as the
“Second Floor Temporary Premises Term.” Tenant acknowledges and agrees that all
of the terms and conditions of the Lease shall apply to the leasing of the
Second Floor Temporary Premises, except that: (a) the term of the lease with
respect to the Second Floor Temporary Premises shall be as set forth in the
first sentence of this Section 4(a); (b) Tenant shall not be required to pay
Base Rent with respect to the Second Floor Temporary Premises; (c) commencing on
the Second Floor Temporary Premises Commencement Date, Tenant shall commence
paying Tenant’s Share of Operating Expenses with respect to the Second Floor
Temporary Premises (which is equal to 49.10%) and Tenant shall be responsible
for paying for Utilities for the Second Floor Temporary Premises and for
obtaining and paying for its own janitorial services for the Second Floor
Temporary Premises; (d) in addition to Tenant’s payment of Tenant’s Share of
Operating Expenses with respect to the Second Floor Temporary Premises, at any
time during the Second Floor Temporary Premises Term that Tenant is the only
tenant in the Building, Tenant shall be responsible for all electricity costs
incurred with respect to the Building, (e) Landlord shall not be required to
make any improvements to the Second Floor Temporary Premises or provide any
tenant improvement allowance with respect to the Second Floor Temporary
Premises, and Tenant shall accept the Second Floor Temporary Premises in its “as
is” condition; (f) notwithstanding anything to the contrary contained in Section
22 of the original Lease, Tenant shall not have the right to sublease any
portion of the Second Floor Temporary Premises or assign the Lease with respect
to the Second Floor Temporary Premises; (g) subject to the terms of Section 10
of the original Lease, Tenant shall have the right at no charge during the
Second Floor Temporary Premises Term, in common with other tenants of the
Project, to use 3 parking spaces per 1,000 rentable square feet of the Second
Floor Temporary Premises; and (h) Tenant may not make any Alterations or any
other improvements in the Second Floor Temporary Premises.
b.    First Floor. Commencing on (i) October 15, 2019 (the “Initial First Floor
Temporary Premises Commencement Date”), with respect to that certain portion of
the first floor of the 9363 Building (x) commonly known as Suite 100 containing
approximately 9,812 rentable square feet and (y) commonly known as Suite 150
containing approximately 11,040 rentable square feet (collectively,


732844758.8    2    mrtxamended_image1a03.jpg [mrtxamended_image1a03.jpg]

--------------------------------------------------------------------------------





the “Initial First Floor Temporary Premises”), and (ii) February 1, 2020 (the
“Subsequent First Floor Premises Commencement Date”), with respect to that
certain portion of the first floor of the 9363 Building commonly known as Suite
125 containing approximately 2,073 rentable square feet (the “Subsequent First
Floor Temporary Premises”), and continuing until the Temporary Premises
Expiration Date, Landlord shall lease to Tenant and Tenant shall lease from
Landlord the Initial First Floor Temporary Premises and the Subsequent First
Floor Temporary Premises (collectively, the “First Floor Temporary Premises”).
The period commencing on the Initial First Floor Temporary Premises Commencement
Date with respect to the Initial First Floor Temporary Premises and on the
Subsequent First Floor Premises Commencement Date with respect to the Subsequent
First Floor Temporary Premises through, with respect to the entire First Floor
Temporary Premises, the Temporary Premises Expiration Date may be referred to
herein as the “First Floor Temporary Premises Term.” Tenant acknowledges and
agrees that all of the terms and conditions of the Lease shall apply to the
leasing of the First Floor Temporary Premises, except that: (a) the term of the
lease with respect to the Initial First Floor Temporary Premises and the
Subsequent First Floor Temporary Premises shall be as set forth in the first
sentence of this Section 4(b); (b) Tenant shall not be required to pay Base Rent
with respect to the First Floor Temporary Premises; (c) Tenant shall not be
required to pay Operating Expenses with respect to the First Floor Temporary
Premises; provided, however, that Tenant shall be responsible for paying for
Utilities for the First Floor Temporary Premises and for obtaining and paying
for its own janitorial services for the First Floor Temporary Premises;
(d) Landlord shall not be required to make any improvements to the First Floor
Temporary Premises or provide any tenant improvement allowance with respect to
the First Floor Temporary Premises, and Tenant shall accept the First Floor
Temporary Premises in its “as is” condition; (e) notwithstanding anything to the
contrary contained in Section 22 of the original Lease, Tenant shall not have
the right to sublease any portion of the First Floor Temporary Premises or
assign the Lease with respect to the First Floor Temporary Premises; (f) subject
to the terms of Section 10 of the original Lease, Tenant shall have the right,
commencing on the Initial First Floor Premises Commencement Date through the
Temporary Premises Expiration Date, at no charge, to use an additional 33
parking spaces; and (h) Tenant may not make any Alterations or any other
improvements in the First Floor Temporary Premises. The First Floor Temporary
premises and the Second Floor Temporary Premises may be collectively referred to
here in the “Temporary Premises.”
c.    Generally. Tenant shall surrender the Temporary Premises on the Temporary
Premises Expiration Date in accordance with the surrender requirements contained
in the Lease including, without limitation, delivering a Surrender Plan with
respect to the Temporary Premises (provided, however, that if Tenant does not
operate its business at any time during the First Floor Temporary Premises Term
in Suite 100-S, Tenant shall not be required to deliver a Surrender Plan with
respect to Suite 100-S). If Tenant, within the last 60 days of the Temporary
Premises Term, delivers a written inquiry to Landlord regarding Landlord’s plans
to demolish the 9363 Building, Landlord shall, within 10 days after receipt of
such inquiry, inform Tenant whether Landlord plans to demolish the 9363 Building
following the expiration of the Temporary Premises Term. If Landlord informs
Tenant pursuant to the preceding sentence that Landlord plans to demolish the
9363 Building following the expiration of the Temporary Premises Term, Tenant
shall, notwithstanding anything to the contrary contained in Section 28 of the
original Lease, not be required to perform any repairs or restoration of the
Temporary Premises upon the expiration or earlier termination of the Temporary
Premises Term, provided, however, that nothing herein shall in any way affect
Tenant’s obligations under the Lease with respect to Hazardous Materials or
Tenant’s Surrender Plan with respect to the Temporary Premises. Notwithstanding
anything to the contrary contained in the Lease or in this Fourth Amendment,
Tenant shall not be required to remove any Alterations or other improvements
existing in the Temporary Premises as of the date of this Fourth Amendment on or
before the expiration of the Temporary Premises Term. Following the expiration
or earlier termination of the Temporary Premises Term, Tenant shall have no
further rights of any kind with respect to the Temporary Premises). Nothing
contained herein shall release Tenant from any obligations under the Lease with
respect to the Temporary Premises which survive the expiration or earlier
termination of the Lease. Notwithstanding the foregoing, those provisions of the
Lease which, by their terms, survive


732844758.8    3    mrtxamended_image1a03.jpg [mrtxamended_image1a03.jpg]

--------------------------------------------------------------------------------





the termination of the Lease shall survive the surrender of the Temporary
Premises and termination of the Lease with respect to the Temporary Premises.
5.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Fourth Amendment and that no Broker
brought about this transaction. Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Fourth Amendment.

6.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

7.
Miscellaneous.

a.    This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
b.    This Fourth Amendment is binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.
c.    This Fourth Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Fourth Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.
d.    Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment. In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall prevail.
Whether or not specifically amended by this Fourth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fourth Amendment.








732844758.8    4    mrtxamended_image1a03.jpg [mrtxamended_image1a03.jpg]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.
TENANT:
MIRATI THERAPEUTICS, INC.,
a Delaware corporation


By: /s/ Jamie A. Donadio    
Its: Chief Financial Officer    
LANDLORD:
ARE-SD REGION NO. 20, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES,     L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
         a Maryland corporation,
         general partner


By: /s/ Gary Dean            
Its: Senior Vice President
RE Legal Affairs



Exhibit A
Temporary Premises
mrtxamended_image2a03.jpg [mrtxamended_image2a03.jpg]


mrtxamended_image3a03.jpg [mrtxamended_image3a03.jpg]


732844758.8    5    mrtxamended_image1a03.jpg [mrtxamended_image1a03.jpg]